Citation Nr: 0601256	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from May 1971 to 
March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  In a statement received in March 2005, the 
veteran indicated that he wished to be scheduled for personal 
hearing before the Board in Washington, DC (Central Office 
hearing).  Such a hearing was scheduled on January 18, 2006.  
However, in a statement received on January 6, 2006, the 
veteran reported that he would be unable to attend his 
Central Office hearing due to physical limitations.  He asked 
instead that he be rescheduled for a hearing conducted via 
videoconference.  Therefore, in order to afford the veteran 
due process, this case must be remanded for an appropriate 
hearing to be scheduled.

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board via videoconference.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


